The Court.
The petitioner was fined and committed to the county jail for a term of five days for a contempt of the process of the superior court, department 9, in and for the city and county of San Francisco.
The alleged contempt of petitioner consisted in obstructing and taking from a police officer, by means of legal process, certain personal property taken by such officer under a search-warrant issued by J. V. Coffey, presiding judge of said superior court, for the purpose of securing certain documents and papers averred to have been used as a means of committing a felony.
Petitioner had a hearing before the superior court, and upon the testimony pro and con was found guilty and sentenced, as hereinbefore stated.
We have examined the record with some care, and are of opinion the superior court had jurisdiction of the subject-matter and of the person of the petitioner, and that the judgment rendered was such as, upon the showing made, the court was authorized to make.
The increasing volume of business brought before this court under the original jurisdiction conferred upon it, *110and the time necessarily consumed thereby, to the exclusion of other and equally important business, prompts us to brevity of opinion in cases where, like the present, our jurisdiction is not appellate.
These are some of the considerations which restrain us in the present case from arguing in extenso from the premises up to the conclusions we have reached.
The petitioner is remanded to the custody of the sheriff.
Thoenton, J., and Temple, J., expressed no opinion.